Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Response to Amendment
The amendment filed on 10/21/2021 has been entered and made of record. Claims 1, 10 and 19 are amended. Claims 23-24 are new. Claims 1-24 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland et al. (US 2019/0118945) in view of Foggia et al. (US 2020/0207474).
As to Claim 1, Loveland teaches a payload device for an unmanned aerial vehicle (UAV), the payload device comprising: 
a housing that is distinct from the UAV and that removably couples to the UAV using a first coupling mechanism of the UAV that removably couples to a second coupling mechanism of the housing; a positioning receiver at least partially within the housing, wherein the positioning receiver wirelessly receives one or more signals and generates positioning information based on the one or more signals while the housing is removably coupled to the UAV (Loveland discloses a computing device coupled to a UAV in Fig 1 & 18; “The proximity sensors may also be used to determine how close the UAV is to the structure…The proximity sensors may send a signal indicating to the UAV that it has reached the target distance” in [0071]; positioning sensor in [0075]; GPS location data in [0079, 0085]; “The UAV, server, and operator client may be connected via one or more networks” in [0086]; see also [0162]. Foggia further discloses “The main body of the UAV has sensors thereon, used to obtain first sensor data, and the payload holder preferably also has one or more sensors, used to obtain second sensor data… In use, after the payload holder has been at least partly lowered by the retractable delivery mechanism” in [0015]; “a retractable delivery mechanism 120 with a coupling mechanism 122 for coupling to the payload 150” in [0059]; GPS receiver, motion sensors in [0065]; “the delivery mechanism includes a motorized retractable cable with some type of coupling mechanism configured to detachably couple to the payload 150. For example, the detachable coupling mechanism may include a mechanical coupling element, a magnetic coupling element, an adhesive coupling element” in [0066]; “The delivery mechanism 1306 may also include a payload holder 121 comprising a detachable coupling for securing and releasing a payload 150… The payload holder 121 may be connected to the extendable tether for delivering the payload 150 to the delivery surface 230 when the main body of the UAV is in flight” in [0187]; see also Fig 1-2);
a camera at least partially within the housing, the camera capturing one or more images of a property while the housing is coupled to the UAV (Loveland, [0039, 0041, 0044, 0071, 0110, 0116]. Foggia further discloses “Such sensors, mounted on the payload holder may for example include a depth scanning or three dimensional surface sensor, for example a LIDAR camera, to survey and determine one or more characteristics of a candidate delivery surface, and/or objects in the proximity of the candidate delivery surface” in [0164]);
a battery within the housing, wherein, while the housing is removably coupled to the UAV, the battery provides power to at least the positioning receiver, the camera, and a processor (Foggia discloses “The payload sub-system provided to the payload holder may receive power from a battery housed in the payload holder or via a powerline from the main body of the UAV 150 (e.g., a powerline integral to the extendable tether)” in [0159]; ““Such sensors, mounted on the payload holder” in [0164]);
a memory at least partially within the housing, the memory storing instructions; the processor at least partially within the housing, the processor executing the instructions (Loveland, [0099]. Foggia discloses any time of sensors on the payload in [0164]), wherein execution of the instructions causes the processor to:
identify, based on the positioning information, one or more locations of the positioning receiver corresponding to capture of the one or more images of the property (Loveland discloses “a UAV may be programmed to capture images at a distance of five feet from the structure. The proximity sensors may send a signal produce real-time or near-real-time 2D or 3D "images" of the physical environment. Computer vision techniques for feature detection, feature tracking, and object recognition can similarly be applied to such imaging” in [0092], see also [0164]),
generate a three-dimensional representation of the property based on the one or more images and the one or more locations (Loveland discloses “the UAV may also position itself at various altitudes and angles relative to the roof to collect oblique images at one or more heights and/or relative to each face of the roof” in [0041]; “a three-dimensional representation of the roof may be visualized on a computing device” in [0095]. Foggia, [0092, 0164]),
identify one or more defects in the property using the three-dimensional representation of the property (Loveland discloses “to identify the height of the objects and/or physical damage” in [0074]; “the system may utilize computer vision in combination with a library of images for identifying properties, characteristics of properties, problems, defects, damage, unexpected issues, and the like” in [0088]; computer vision by a 3D representation of the roof in [0095], see also [0126]. Foggia, [0103, 0110]), and
generate a report identifying at least the one or more defects in the property (Loveland discloses “This disclosure generally relates to systems and methods for autonomous analyses, inspections, reporting, and remediation estimates for structures and other property” in [0002]; “generating patch scans with detailed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland with the teaching of Foggia so as to provide one or more mechanical coupling to allow the corresponding carrier to be attached and/or detached, and provide power to the components on the payload from a battery housed in the payload holder or via a powerline from the main body of the UAV (Foggia, [0066, 0159]).

As to Claim 2, Loveland in view of Foggia teaches the payload device of claim 1, wherein identifying the one or more defects in the property using the three-dimensional representation of the property includes identifying a match between at least a portion of the three-dimensional representation of the property and one or more stored media assets depicting one or more known defects (Loveland discloses “the extraction of high-dimensional data from captured images (optical, infrared, and/or ultraviolet)” in [0089]; “High-dimensional data is more than mere three-dimensional image capture (i.e., more than simple stereoscopic imaging)” in [0090]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” in [0092].)

 Claim 3, Loveland in view of Foggia teaches the payload device of claim 2, wherein execution of the instructions causes the processor to further identify one or more categories of defect that describe a first defect in the property of the one or more defects in the property by identifying that the one or more categories of defect are included in information associated with at least a first stored media asset of the one or more stored media assets, wherein identifying the match includes identifying a match between the first defect in the property and the first stored media asset, wherein generating the report includes identifying the one or more categories of defect in the report (Loveland discloses “The patch scan analysis may identify damage, assess the severity of the damage, identify colors, materials, etc… Rather, the severity of the damage may be categorized based on material type and be objectively associated with a loss of life expectancy, reduced structural integrity, water permeability, loss in insulation qualities, loss of reflective qualities, and/or an objective loss of aesthetic appeal (e.g., a percentage of pixels mismatched as compared to an undamaged portion of the roof)” in [0052]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” in [0092]; “generating patch scans with detailed analysis of defects, damage, and/or other anomalies” in [0116].)

As to Claim 4, Loveland in view of Foggia teaches the payload device of claim 2, wherein the one or more stored media assets depicting the one or more known defects include one or more stored images depicting the one or more known defects (Loveland discloses “the system may utilize computer vision in combination a library of images for identifying properties, characteristics of properties, problems, defects, damage, unexpected issues, and the like” in [0088]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” [0092].)

As to Claim 5, Loveland in view of Foggia teaches the payload device of claim 2, wherein the one or more stored media assets depicting the one or more known defects include one or more stored three-dimensional models depicting the one or more known defects (Loveland discloses “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” [0092]; “The three-dimensional model 1020 may be used to explain the extent of damage and or as evidence of the accuracy of the assessment… Alternatively, a digitally rendered model of the entire structure and/or roof may be developed that includes the damage marks and/or patch scan boundaries” in [0146].)

As to Claim 6, Loveland in view of Foggia teaches the payload device of claim 1, further comprising a range detection sensor that detects one or more distances between the UAV and one or more portions of the property, wherein generating the three-dimensional representation of the property is also based on the one or more distances (Loveland discloses “positioning the UAV a predefined distance from the surface of the roof” in [0057]; “a UAV may be programmed to capture images at a distance of five feet from the structure” in [0071]; “a loop scan may be used to take a 

Claim 10 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 11 is rejected based upon similar rationale as Claim 2.
Claim 12 is rejected based upon similar rationale as Claim 3.
Claim 13 is rejected based upon similar rationale as Claim 4.
Claim 14 is rejected based upon similar rationale as Claim 5.
Claim 15 is rejected based upon similar rationale as Claim 6.

Claim 19 recites similar limitations as claim 1 but in a computer readable storage medium form. Therefore, the same rationale used for claim 1 is applied.

As to Claim 20, Loveland in view of Foggia teaches the payload device of claim 1, wherein generating the three-dimensional representation of the property is based on one or more above-ground images of the one or more images, the one or more above-ground images depicting an above-ground portion of the property, wherein the three-dimensional representation of the property includes a representation of the above-ground portion of the property (Loveland discloses “a UAV may be programmed to capture images at a distance of five feet from the structure. The proximity sensors may send a signal indicating to the UAV that it has reached the target distance, five feet, and the camera may capture sensor data in 

As to Claim 23, Loveland in view of Foggia teaches the payload device of claim 1, wherein the housing removably couples to the first coupling mechanism of the UAV using the second coupling mechanism at a point along a flight path of the UAV, wherein the point is after a start of the flight path and before an end of the flight path (Foggia, Fig 1-2).

As to Claim 24, Loveland in view of Foggia teaches the payload device of claim 1, wherein the processor of the payload device:
generates at least a path about at least a portion of the property based on the three-dimensional representation of the property; and transmits the path to the UAV to cause the UAV to fly along the path (Foggia discloses “the delivery location (e.g., as determined based on a mailing address) may be input into a navigation computer to generate a flight plan involving planned flight along one or more predetermined or ad hoc flight routes… The flight controller may then generate control commands, in conjunction with an inertial navigation system, configured to cause the UAV 100 to fly to each waypoint along the generated flight path” in [0077], see also Fig 2.)
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Foggia and Zakhor et al. (US 2009/0110267).
As to Claim 7, Loveland in view of Foggia teaches the payload device of claim 1, wherein execution of the instructions causes the processor to further: 
generate a texture for the three-dimensional representation of the property based on the one or more images of the property (Loveland discloses “This disclosure also provides systems and methods for three-dimensional modeling, visualizing damage assessments (e.g., via patch scans of sample regions), determining roofing materials, and producing systematic and uniform remediation estimates” in [0035]; see also Fig 9, 11 and 15. Loveland doesn’t explain how to generate a texture for 3D model. Zakhor further teaches automated texture mapping system for 3D models in Abstract), and
apply the texture to the three-dimensional representation of the property, wherein identifying the one or more defects in the property uses the three-dimensional representation of the property with the texture applied (Loveland discloses “The UAV may also detect inconsistencies 930, such as a depression or bulge, in the shingles on the roof” in [0142]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” in [0092]. Zakhor further teaches automated texture mapping system for 3D models in Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland and Foggia with 

Claim 16 is rejected based upon similar rationale as Claim 7.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Foggia and Lee et al. (US 2018/0069838).
As to Claim 8, Loveland in view of Foggia teaches the payload device of claim 1. The combination of Lee further teaches following limitations:
generate a key pair comprising a private key and a public key (Lee discloses “The CA issues 1173 a private key and key ID to the camera. The privacy management system downloads 1174 the public key for the camera and associates the camera's public key with the operator's account” in [0114], see also [0101]),
generate a hash digest of a first image of the one or more images (Lee discloses “These identifiers may be protected by having a hash function applied to the SceneMarks and having a chaining mechanism to chain hashes from multiple SceneMarks into a single hash. The integrity of the hash result should be protected by using a known cryptographic signature technique” in [0059]),
encrypt the hash digest using the private key, generate an encrypted digital signature that includes the hash digest encrypted using the private key (Lee discloses “Encryption Keys that are used to encrypt any output generated by the user. These should also be encrypted by the user's unique key. In one approach, the user's ,
verify that the first image is genuine by decrypting the encrypted digital signature using the public key to retrieve the hash digest and by verifying that the hash digest corresponds to a newly generated hash digest of the first image (Lee discloses “That is, if the encrypted SceneMark is tampered with, the decryption of the tampered SceneMark results in an inconsistency in the data in the SceneMark or in the format of the SceneMark. This inconsistency can be used to detect that the SceneMark has been tampered with.” In [0059]; see also [0102]); and transmit the public key (Lee, [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland and Foggia with the teaching of Lee so as to achieve more sophisticated security measures for networked sensor devices and the resulting data and more flexibility and ease in setting those security measures (Lee, [0006]).

As to Claim 9, Loveland in view of Foggia and Lee teaches the payload device of claim 8, wherein execution of the instructions causes the processor to further:
encrypt metadata associated with the first image with the private key, wherein the encrypted digital signature also includes metadata (Loveland discloses 

Claim 17 is rejected based upon similar rationale as Claim 8.
Claim 18 is rejected based upon similar rationale as Claim 9.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Foggia and Colombo et al. (US 2020/0142090).
As to Claim 21, Loveland in view of Foggia teaches the payload device of claim 1. The combination of Colombo further teaches wherein generating the three-dimensional representation of the property is based on one or more underground images of the one or more images, the one or more underground images depicting an underground portion of the property, wherein the three-dimensional representation of the property includes a representation of the underground portion of the property (Foggia further discloses “Such sensors, mounted on the payload holder may for example include a depth scanning or three dimensional surface sensor, for example a LIDAR camera, to survey and determine one or more characteristics of a candidate delivery surface, and/or objects in the proximity of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland and Foggia with the teaching of Colombo so as to apply a GPR sensing system to detect subterranean structures by an UVA at a predetermined position above a ground surface (Colombo, [0007]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Foggia and Kimchi et al. (US 2018/0229833).
As to Claim 22, Loveland in view of Foggia teaches the payload device of claim 1. The combination of Colombo further teaches wherein the payload device further comprises a motorized landing gear, wherein execution of the instructions causes the processor to further actuate the motorized landing gear (Loveland discloses “landing gear of the UAV” in [0136]. Wang further discloses “The multiple gimbals and/or payloads may be provided between the legs of the landing stand. The multiple gimbals and/or payloads may be laterally between the legs of the landing landing gear, such as skids or wheels, as well as any antennas or other extensions, or engaged payloads)” in [0015]; see also motorized landing gear in Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland and Foggia with the teaching of Kimchi so as to provide UAV with a number of additional options or capacities for traveling at desired courses, speeds, altitudes or orientations in the performance of one or more missions (Kimchi, [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612